DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/26/2021 had been considered by the examiner.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Spurlock et al (U.S. 20160378685), and in view of Batifoulier et al (U.S. 20090210644), and further in view of Lawson et al (U.S. 20200014669).
Regarding claim 1:
A communication device comprising: Spurlock teaches a communication device 102a (Fig. 1A). Device 102a communicates with cloud services 104a, and server 106a using network 108 (¶0016).
a communication unit configured to transmit/receive data; Spurlock also teaches data or network traffic can be sent and received via suitable interfaces and infrastructure employing any suitable communication (¶0026, ¶0033). Data is transmitted between communication elements in unit of packet, which includes source and destination network address (destination information) (¶0027).
Spurlock teaches communication device 102a includes security storage module 124 can be configured to use filter driver 128 to redirect I/O from trusted process 114 to secured storage 120 and I/O from untrusted processes 116 to unsecured storage 122. Untrusted processes do not get access to the secured storage and will get an untrusted view of the location. Trusted processes get full access to and a trusted view of the secured storage and unsecured storage (¶0035).
However, Spurlock does not expressly teach and a storage unit that includes a first area and a second area different from the first area, wherein the first area is an area in which reading and writing from a program in the second area is prohibited.
In an analogous art of data protection, Batifoulier teaches the idea that only code executed in secured area can access data in the secured area, and code executed in unsecured area cannot access data in the secured area (abstract, Fig. 2,  ¶0021, MPU 108 allows data 
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Batifoulier into the teaching of Spurlock, hereinafter Spurlock, to obtain a storage unit that includes a first area and a second area different from the first area, wherein the first area is an area in which reading and writing from a program in the second area is prohibited. The motivation for doing so is to prevent unauthorized access to the computer devices and networks taught by Spurlock.
However, the combination of Spurlock does not expressly teach the first area stores both of a communication program configured to control the transmission/reception and destination information of the data. Lawson, in an analogous of data protection, teaches a communication system comprises a secure cryptographic module 220 (Fig. 2), which is stored within a secure storage region of a memory (¶0044). The secure cryptographic module further includes a communication module configured to transmit/receive data to remote devices (¶0003, ¶0013). One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Lawson into the teaching of Spurlock to have the first area stores both of a communication program configured to control the transmission/reception and destination information of the data. The motivation for doing so is to protect the communication program from processes running outside the secured memory region (Lawson, ¶0044). 


Regarding claim 2:
The communication device according to claim 1, wherein in the communication unit, access from a program in the second area is prohibited. Spurlock, in the combination, teaches untrusted is not allowed to access data from secured region (¶0035). Batifoulier, in the combination, also teach in Fig. 2 and corresponding text, ¶0021-¶0027, access from program in non-secure area to secure area is prohibited. Thus, one ordinary skill in the art would be able to derive from the teaching combination of Spurlock that program from second area (non-secure area) cannot access other areas, such as the communication unit. 

Regarding claim 3:
The communication device according to claim 1, wherein the communication program is stored in the first area where writing from a program in the first area is also prohibited. Lawson, in the combination, teaches the idea that some data stored in the secure area are not accessible by other program in the secure area (the secure cryptographic module 220 may comprise a first set of code instructions that can be executed by the processor of information handling system 202. Secure cryptographic module 220 may comprise Intel® software guard extensions. The Intel® software guard extensions may be used to allocate a private region of memory 212. Secure cryptographic module 220 and data may be stored within the private region of memory 212, which may protect secure cryptographic module 220 and data from unauthorized viewing and modification by Intel® software guard extensions (¶0044)).


Regarding claim 4:
The communication device according to claim 1, wherein the destination information is stored in the first area where writing from a program in the first area is also prohibited. Lawson, in the combination, teaches the secure cryptographic module further includes a communication module configured to transmit/receive data to remote devices (¶0003, ¶0013). Lawson also teaches the idea that some data stored in the secure area are not accessible by other program in the secure area (the secure cryptographic module 220 may comprise a first set of code instructions that can be executed by the processor of information handling system 202. Secure cryptographic module 220 may comprise Intel® software guard extensions. The Intel® software guard extensions may be used to allocate a private region of memory 212. Secure cryptographic module 220 and data may be stored within the private region of memory 212, which may protect secure cryptographic module 220 and data from unauthorized viewing and modification by Intel® software guard extensions (¶0044)).

Claim 5 is  rejected under 35 U.S.C. 103 as being unpatentable over Spurlock et al (U.S. 20160378685), and in view of Batifloulier et al (U.S. 20090210644), and further in view of Lawson et al (U.S. 20200014669), and further in view of Shaw et al (U.S. 20170371808).
Regarding claim 5:
The communication device according to claim 1, wherein the first area stores a plurality of pieces of the destination information, and when one or more pieces of destination information is specified from the plurality of pieces of the destination information by a program in the first area or a program in the second area, the data is transmitted based on the one or more pieces of destination information. The combination of Spurlock does not expressly teach the claimed limitation in claim 5 above. However, in an analogous art of memory management, Shaw teaches the idea of creating and storing mapping addresses for transmission in a secure partition of memory (Shaw, Fig. 2, 206, Fig. 3, 308, 5:55-60, 6:28-40).
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Shaw into the combination of Spurlock to store a plurality of pieces of destination information in a secure partition of memory, and transmitted data based on a specified destination information of the plurality of pieces of destination information. The motivation for doing so is to prevent malicious operator to modifies the transmission destination.


Allowable Subject Matter
Claims 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Claim 6 recites the following limitations: “The communication device according to claim 1, wherein a program in the second area is configured to call a function for issuing an execution instruction to the communication program, and the function switches an operation mode to a mode in which reading and writing in the first area from the program in the second area are permitted, based on the execution instruction given to the communication program.” The prior art of record Isozaki et al (U.S. 2014/0123320) teaches the idea of switching between non-secure 
Thus, the examiner cannot find a reasonable motivation to combine the prior art in the manner claimed in claims 6 either in the prior art or existing case law.
Claim 7 is considered allowable due to their respective dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA D DOAN whose telephone number is (571)272-5950. The examiner can normally be reached Mon-Fri 1000-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED I RUTZ can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KHOA D DOAN/Primary Examiner, Art Unit 2133                                                                                                                                                                                                        9